FRIENDLY, Circuit Judge
(dissenting).
If affirmance here merely perpetuated a useless but harmless injunction directing American Airlines to do what it already was doing voluntarily, a mere notation of dissent would suffice. I am impelled to do more because the course-adopted by my brothers misconceives and avoids the responsibility of appellate review by wrongly baptizing as a finding of fact — largely immune from our scrutiny — conclusions of the trial judge-which it is our duty to reexamine; and. further because it makes the federal courts a second ring for airline and railroad bargaining disputes in contravention of the statutory plan, and flouts the-command of the Norris-La Guardia Act.
(1) For convenience I quote again what the majority characterizes as “The critical finding that lies at the heart of this appeal”:
“From at least as early as January 31, 1963 to July 11, 1963, the Company refused to bargain collectively with the Chapter, and until at least as late as March 15, 1963 the Company instead bargained collectively in respect of flight engineers only with a committee, of which O’Connell was Chairman, and which the Company claimed represented the flight engineers.”
My brother Medina certifies this to be-“a finding of pure, unadulterated fact.”' To me the only part that would clearly *23qualify for this certicate is the recitation that during the period from January 31 to March 15 the Company bargained only with the committee of which O’Connell was chairman — a finding which is factually correct but legally inconclusive. Although one could debate whether the final clause, using the word “represented,” is a finding of “pure” fact or a legal characterization or both, there is no need to do so; if “represented” means only that the engineers were to make themselves heard in meetings held jointly with the pilots, it is right but inconclusive, whereas if it means that the committee, acting as such, could bind the engineers, it is clearly erroneous. The much emphasized initial statement of a refusal to bargain collectively, a term having legal content and consequences, is no more a finding of “pure” fact than are findings of invention, Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 153-154, 71 S.Ct. 127, 95 L.Ed. 162 (1950), of negligence or unseaworthiness, Romero v. Garcia & Diaz, Inc., 286 F.2d 347, 355 (2 Cir.), cert. denied, 365 U.S. 869, 81 S.Ct. 905, 5 L.Ed.2d 860 (1961), and cases there cited, particularly the discussion by Judge L. Hand in Barbarino v. Stanhope S.S. Co., 151 F.2d 553, 555 (2 Cir. 1945); Van Carpals v. S.S. American Harvester, 297 F.2d 9 (2 Cir. 1961), cert. denied, 369 U.S. 865, 82 S.Ct. 1031, 8 L.Ed.2d 84 (1962), or of reasonable diligence, Dale v. Rosenfeld, 229 F.2d 855, 858 (2 Cir. 1956). See also Baumgartner v. United States, 322 U.S. 665, 670-671, 64 S.Ct. 1240, 88 L.Ed. 1525 (1944); Dalehite v. United States, 346 U.S. 15, 24 fn. 8, 73 S.Ct. 956, 97 L.Ed. 1427 (1953); United States v. Parke, Davis & Co., 362 U.S. 29, 44, 80 S.Ct. 503, 4 L.Ed.2d 505 (1960); and Lehmann v. Acheson, 206 F.2d 592, 594 (3 Cir. 1953).
A judge’s conclusion that a party refused to bargain in violation of its duty is the result of two previous steps. One is his finding of the facts as to what happened; another is his formulation of a legal standard or, more exactly, his identification of the types of facts which must be found to permit the conclusion of a violation of duty. Thus one party may well have “refused to bargain” in the precise manner or at the precise time and place upon which the other insists. Whether or not such conduct would constitute an illegal refusal depends on the formulation of a standard defining the obligation to bargain and not merely on a factual finding that on a certain day he said, “I refuse to do thus and so.” The Supreme Court has recognized this distinction in the review of orders under §§ 8(a) (5) and (b) (3) of the National Labor Relations Act; although the Labor Board’s findings of evidentiary facts and the factual inferences drawn therefrom are “findings * * * with respect to questions of fact” which §§ 10(e) and (f) make conclusive “if supported by substantial evidence on the record considered as a whole,” the ultimate conclusion that, on such facts and the inferences therefrom, an employer or a union has refused to bargain in violation of its legal duty has been deemed open to full review. N. L. R. B. v. American Nat’l Ins. Co., 343 U.S. 395, 409-410, 72 S.Ct. 824, 96 L.Ed. 1027 (1952); N. L. R. B. v. Insurance Agents’ Int’l Union, 361 U.S. 477, 499-500, 80 S.Ct. 419, 4 L.Ed.2d 454 (1960). Yet the scope of review over action by a district judge under the “not clearly erroneous” rule is wider than as to administrative orders. See District of Columbia v. Pace, 320 U.S. 698, 64 S.Ct. 406, 88 L.Ed. 408 (1944), and the discussion in Stern, Review of Findings of Administrators, Judges and Juries: a Comparative Analysis, 58 Harv.L.Rev. 70, 79-89 (1944).
Calling a judge’s legal conclusion a finding of fact is an all too easy way for appellate judges to obscure or even avoid legal issues when the result of the trial suits them. The important legal issue here, which my brothers neglect, is whether the Railway Labor Act prohibits an employer who faces the demands of two employee groups that call for a joint solution from insisting that the ne*24gotiations be held simultaneously in one room and across one table, and requires him instead to negotiate across two tables in two separate rooms, running back and forth from one to the other. When we strip off the plethora of words generated in weeks of negotiation and months of litigation, that is what this case is all about.
I find nothing in the Railway Labor Act that requires a result so contrary to good sense.1 Neither, apparently, did the National Mediation Board, whose representatives attended all the joint committee sessions without demur. And neither did the Chapter which had gone along with the joint committee procedure until the bringing of the Ruby action led to its record-making letter of March 7 and its joining the judicial fray.
It is just as plain that American could not lawfully consider the committee as such the bargaining agent, either for the pilots or for the engineers. It never sought to do so.2 But if ever there was a problem warranting an employer in demanding joint bargaining with two employee groups, this was it. Everyone had recognized from the outset that what American could and would offer its flight engineers depended on whether it could persuade its pilots to withdraw their demand for three cockpit positions for themselves and to accept an engineer for the third. The Chapter had a vital interest in a negotiating framework that would afford the best chance to accomplish this. The first fruit of the joint negotiation, the Memorandum of Agreement of December 1, 1962, providing that: the third seat in the cockpit should be; filled by a “Flight Officer,” with the engineers entitled to priority for that post,, was an achievement for the Chapter as; well as for American. Yet, as everyone-knew, this plan could become effective-only as part of a complete agreement on-salaries and working conditions for both, groups. There was nothing wrong in, American’s insisting that the negotiations for this should take place in the-same room. Although, as Judge Wyatt found and the majority repeats, the two groups had agreed in October that each should negotiate its own initial salaries, an agreement from which neither deviated, they were concerned not only with the absolute amounts but with the relationship. Beyond this the pilots had a direct, interest in many matters being discussed! with the engineers. They too might, serve as “flight officers” subject to the-engineers’ seniority rights; all new hir-ings for the third cockpit position were-to have pilot qualifications; the proposed merged union was to speak for the “flight, officers” in future negotiations; and one-of the topics for negotiation was whether the engineers were to come into the pilots” pension plan and, if so, on what terms. If the engineers wished, as they unquestionably did, to negotiate on a basis involving concessions by the pilots and integration in a single group with them,. American was not required to bargain! separately rather than together.
*25The relevant part of the story here begins with a completely harmonious joint negotiation in November, 1962, leading "up to the December 1 Memorandum initialed by the three parties. This showed exactly how everyone intended matters to proceed. The final outcome was to be -a single agreement covering all cockpit personnel, which would indeed be signed by a representative of the merged group, presumably O’Connell. But no such signing would occur until the Chapter had actually executed the Memorandum, along with ALPA and American, in the places provided to that end.
With this background it was by no means unnatural that O’Connell, the prospective future head of the merged group, should occasionally have been the mouthpiece for proposals for the engineers formulated by the Chapter. Sometimes the parties proceeded in one way, sometimes in another. Thus, on January 31 the Chapter itself submitted a modified wage proposal. Two days later, it submitted one beginning “The Joint Committee representing the cockpit crew members in the current negotiations to settle the crew complement issue on American Airlines, make the following counter-proposal based on the assumption that they are merging with the Pilots in an overall settlement of the crew complement issue.” When this was rejected, the Chapter submitted another proposal on February 6, "beginning “The Flight Officers make the following proposal * * Since the Chapter’s negotiators were unavoidably absent on February 11, this afforded an ideal opportunity for American to deal "behind their backs if it had any thought of doing that. Instead American’s contemporaneous notes recite that Schoonover, a representative of the NMB, “presented the Company with the Engineers’ latest proposal * * *. Company registered objections to continued discussion with the Engineers absent and not due until Wed.” “WBW [Whitacre] suggested we might be attempting too much. Perhaps we should just work an agreement with the pilots to drop the Second Officer and sign separately with the Engineers for what they can get. Lyons [a pilot] suggested that in Engineers’ absence, we might work on open sections. WBW not agreeable. Prefers to call the Engineers in and button up the wage deal so the Company will have an idea of its costs * * *. O’Connell agreed F/E’s should come in. Schoonover called Schwartz to arrange, couldn’t reach. Contacted Manning who agreed to have his committee in by 10 A.M. tomorrow.” On February 12 O’Connell again spoke for the engineers; the full text of Pe-tree’s testimony as to this episode gives a quite different impression from the summary in the majority opinion. Whit-acre testified that he had at least one session with the flight engineer committee alone, as the notes of February 5 show; that the Company made a flight engineer pay proposal to the full committee on February 13; that O’Connell then acted as the flight engineers’ spokesman; and that the discussion was resumed in full committee on the following day.
The majority cite not one word of evidence that O’Connell ever advanced any proposal affecting the engineers’ salaries or working conditions save at their request or that he attempted to bind them to anything without their assent. Indeed my brothers concede, fn. 2, “O’Connell did not purport to represent the flight engineers,” and Manning’s own testimony, also cited, was “that they [American] would only talk about our wages through Mr. O’Connell or through the Joint Committee.” (Emphasis supplied.) When Whitacre told the engineers on February 26 that he considered they had agreed to a pay proposal through the Joint Committee, there is no reason to doubt the sincerity of his belief that they had.3 Moreover, the *26very nature of the Joint Committee precluded its acting as such. It had no formal constitution and its composition varied from day to day. On February 5 only the engineers attended, on February 11 only the pilots. Usually more pilot than engineer representatives were present, but there is no suggestion that the Chapter could not have sent more— or that this would have had any consequences, one way or the other. After the split between ALPA and the American pilot group, American made no attempt to sign with what remained of the committee as representing the pilots; it awaited the formation of Allied and action by the NMB under § 2 Ninth. It defies common sense to think it ever expected that either the whole committee or the rump could bind the engineers.4
We are now in a position to analyze the judge’s “critical finding” that “From at least as early as January 31, 1963” American refused to bargain. This being a mixture of law and fact, one cannot be sure whether he thought American had violated a legal duty by insisting on joint bargaining or that it had done something more. If the former, his conclusion was wrong as a matter of law; if the latter, it would be “clearly erroneous” as a matter of fact. An appellate court need not hesitate to say this when, as here, despite my brothers’ repeated suggestions of unspecified issues of credibility, the only real question is the characterization of what was admittedly said and done. E. F. Drew & Co. v. Reinhard, 170 F.2d 679, 683-684 (2 Cir. 1948); Orvis v. Higgins, 180 F.2d 537 (2 Cir.), cert. denied, 340 U.S. 810, 71 S.Ct. 37, 95 L.Ed. 595 (1950). The standard in reviewing the judgment of a judge is not at all like that in reviewing a verdict or the conclusions of an administrative agency. In the classical formulation, “A finding is ‘clearly erroneous’ when although there is evidence to support it, the reviewing court on the entire evidence is left with the definite and firm conviction that a mistake has been committed.” United States v. United States Gypsum Co., 333 U.S. 364, 395, 68 S.Ct. 525, 542, 92 L.Ed. 746 (1948). And the error, whether it be called of law or of fact, in the judge’s conclusion that American violated its duty in the period between January 31 and February 28 when the joint committee sessions were proceeding vitiates his conclusions with respect to subsequent periods.
American’s opener of February 28 stated that “In accordance with the current negotiations with the Joint Committee of pilot and flight engineer representatives” on the crew complement agreement, the company made various proposals as to the third cockpit position and also that “Cockpit crew members on all aircraft will be consolidated into one craft or class covered by a single basic agreement.” It “suggested” — not the strongest verb in the English language —“that bargaining on the above proposals continue under the auspices of *27the Joint Committee and Mr. Leverett Edwards, Chairman of the National Mediation Board.” This was surely a strange proposal to be made by the brazen violator of the Railway Labor Act depicted by the majority — criminals generally do not solicit the presence of the cop. On March 1 the complaint in the Ruby action against American was served; if ALPA prevailed in that action, any possibility of a settlement dispensing with the C and I requirement for the third cockpit position would vanish. On March 5 representatives of the engineers met with Chairman Edwards of the NMB to discuss the effect of the action on the negotiations. He is reported to have said that “he thought that was real good, that he thought it was fine that we all go to the court and find out just who represented who around here. In other words, he said we should have a ruling on who the bargaining agents legally are.” 5 He also “suggested that we just stop negotiations until this ruling was made.” There is double hearsay testimony as to Edwards’ having said on the following day that he had talked with Whitacre who “wouldn’t yield on this joint committee concept and that he was not interested in proceeding with the Flight Engineers as an independent bargaining agent.” Edwards “suggested that we [the engineers] try meeting with the company, and if the company didn’t want to call it a negotiating session, we just call it a bull session, but at least get with the company and try to carry on some talks.” Such “bull sessions” were held on March 6, 8 and 12, in Edwards’ presence; as the District Court found, “although many ideas were exchanged, nothing was settled.”
This was the setting when, on March 7, Manning sent the company a letter, rather obviously intended for litigating purposes, which accused American of having insisted “on using the so-called ‘Joint Committee’ approach to deprive our Committee of its rights to an independent voice in the determination of Flight Engineer wages” and of an “intention to sign an agreement with the Pilots affecting Flight Engineers through this device.” The Chapter therefore refused to go along with the suggestion in American’s opener for continuing negotiations through the joint committee, although it wished not merely “to settle on wages” but “to arrive at a settlement encompassing all issues which relate to a satisfactory crew complement agreement and a basic working agreement,” and had “no objection to the presence of Pilot representatives.” The accusations as to American’s past conduct were unwarranted. American had not insisted on negotiating through a joint committee unless the engineers wished the benefit of a settlement whereby the pilots abandoned their claim to the third cockpit position, a plan which at the time involved a merger of the two groups; it had not suggested that the committee as such, or anyone other than the Chapter’s representatives on the Committee, could settle the engineers’ wages; and it had never intended to sign “an agreement with the Pilots affecting Flight Engineers” unless the engineers had become “pilots” by the Chapter’s actually signing the December 1 Memorandum of Agreement. Before there was a fair opportunity to resolve the quiddities between continued negotiation through the “Joint Committee” and an altered form of negotiation with the engineers in the presence of pilots (and presumably another negotiation with the pilots in the presence of engineers), in the new situation created by the reopeners and the tense atmosphere generated by ALPA’s request for an injunction against American’s having any dealings with its own pilots, the Chapter moved on March 12 for leave to intervene and file a complaint in the Ruby action, annexing its March 7 letter as a supporting exhibit.
There was no occasion for the Chapter’s thus rushing to the court house. A *28conclusion in the Ruby suit favorable to the plaintiff would have had the result of eliminating the joint committee, whereas the opposite one would have left matters as they were. It may be conceded that if litigation by the Chapter was necessary, it was convenient to have this in the Ruby action; but there was no emergency requiring it to take immediate resort to the courts rather than to explore the possibilities of some mutually acceptable form of negotiation after the dust raised by the bringing of the Ruby action had settled.
Apart from the fact that, as I should suppose, the validity of the Chapter’s complaint must be tested by the circumstances existing when it was filed, I see nothing in subsequent developments to warrant American’s condemnation. A party whose conduct has, on its reasonable view, been unreasonably challenged in court, need not exert itself unduly for the benefit of the challenger while the litigation is pending. Stepard’s telephone call to Lamond did not alter the Chapter’s position that although it wanted a complete settlement, it declined a joint negotiation to that end; in any event I see no reason to think Judge Wyatt discredited Lamond’s unchallenged testimony that he authorized Chairman Edwards to tell Schwartz he would meet with the engineers’ committee as soon as permitted by his active schedule of court engagements — his deposition, which stretches over hundreds of pages, was taken on March 18, 20, 22 and 26, and on March 19 all parties met with Chairman Edwards and with Mr. George Meany, President of the AFL-CIO. Likewise I see nothing sinister in American’s giving O’Connell copies of the proposed single agreement at the point this had reached when the-Chapter broke off negotiations, with the rates of pay for “flight officers” filled in with the figures which American believed to have been substantially agreed by the engineers’ representatives on the Joint Committee. The law does not prohibit an employer’s telling employees, where negotiations stood when an impasse has been reached. N. L. R. B. v. Norfolk Shipbuilding & Drydock Corp., 195 F.2d 632, 637 (4 Cir. 1952); N. L. R. B. v. Superior Fireproof Door & Sash Co., 289 F.2d 713, 720 (2 Cir. 1961). O’Connell’s testimony was that he intended to explain the documents, “after which some type of balloting will be established” for the men to “express themselves” and that he did not know “how it will be determined whether or not the flight engineers desire to join with the pilots in that organization”; if any such balloting were ever to occur, it, would have had to be done under the supervision of the NMB pursuant to § 2 Ninth of the Railway Labor Act. Least of all do I comprehend my brothers’ ire over American’s conduct in July. They complain that the contract between American and Allied made no reference to the pay of the engineers, although they might well have cause for complaint, if it had, as they also seem to charge. What American did obtain from its pilots, was an agreement for conversion from a four-man to a three-man jet crew consistent with the December 1 Memorandum of Agreement that Manning had initialed, and a letter from Allied protecting the rights of the engineers to th& third seat, which I quote in the margin.6 *29It was precisely because this important matter of the crew complement had now been settled, not in conflict with the desires of the engineers but exactly in accord with them, that American no longer felt obliged to insist on joint bargaining and immediately advised that it would resume with the Chapter alone— peculiar conduct for a company which allegedly was using strong-arm tactics and, for reasons not explained by the majority, now “thought the flight engineers were at its mercy.”
(2) Affirmance here is an invitation to parties in airline or railroad bargaining disputes to take to the courts controversies as to which Congress directed that resolution should be sought under the supervision of the NMB.
The cases in which judicial intervention under the Railway Labor Act has been deemed proper despite the absence of express provision to that end fall into several categories. There are the cases, of which Texas & N. O. R. R. v. Brotherhood of Ry. Clerks, 281 U.S. 548, 565-566, 50 S.Ct. 427, 74 L.Ed. 1034 (1930), is the progenitor, involving specific and then unique directives for maintaining the status quo in a labor dispute. See Chicago, R. I. & P. R. R. v. Switchmen’s Union, 292 F.2d 61, 66 (2 Cir. 1961), cert. denied, 370 U.S. 936, 82 S.Ct. 1578, 8 L.Ed.2d 806 (1962). There are the decisions, stemming from Steele v. Louisville & N. R. R., 323 U.S. 192, 65 S.Ct. 226, 89 L.Ed. 173 (1944), and Tunstall v. Brotherhood of Locomotive Firemen & Enginemen, 323 U.S. 210, 65 S.Ct. 235, 89 L.Ed. 187 (1944), which concern racial discrimination by bargaining representatives, and those relating to the use of union funds for political purposes. International Ass’n of Machinists v. Street, 367 U.S. 740, 81 S.Ct. 1784, 6 L.Ed.2d 1141 (1961). There is the principle that a court may forbid either party’s violating the provisions for compulsory arbitration of a “minor dispute.” Brotherhood of Railroad Trainmen v. Chicago River & I. R. R., 353 U.S. 30, 77 S.Ct. 635, 1 L.Ed.2d 622 (1957); Brotherhood of Locomotive Engineers v. Louisville & N. R. R, 373 U.S. 33, 83 S.Ct. 1059, 10 L.Ed.2d 172 (1963). These lines of authority afford no support for intervention here, since none involves the courts in the intricacies of labor-management disputes. The only Supreme Court precedent in any way relevant is thus Virginian Ry. Co. v. System Federation No. 40, 300 U.S. 515, 57 S.Ct. 592, 81 L.Ed. 789 (1937).
When the facts in the Virginian case are analyzed, the difference between it and the instant case, even on the unfavorable view of American’s conduct taken by the majority, outweigh the similarities. There the district court had found, 11 F.Supp. 621, 624-627 (E.D. Va.1935), and had been sustained by the Court of Appeals in finding, 84 F.2d 641, 643 (4 Cir. 1936), continued refusal by the railroad to confer in any way with a union certified by the NMB after an election in which it had been strenuously opposed by the railroad, and active sponsorship both to the defeated union and to a new one later organized. See also 300 U.S. 539-542, 57 S.Ct. 595, 81 L.Ed. 789. The NMB had done everything it possibly could; unless an injunction issued, the processes of the Railway Labor Act would have been stopped before having a chance to operate. Here American and the Chapter were engaging in a semantic quibble. Everyone agreed that the pilots and the engineers ultimately must be brought into line in some way; American, on the worst possible view, wanted to bargain with a joint committee “representing” pilots and engineers, whereas the Chapter wanted to bargain for the engineers separately but with the pilots present. Assuming, contrary to my belief, that the Chapter could properly insist on this, the gap was scarcely so wide that all possibility of the NMB’s bridging it by mediation pursuant to § 5 First was a priori excluded. Yet the Chapter invoked the judicial process *30twelve days after exchange of the 1963 openers, before any of the machinery provided in the Railway Labor Act had a fair chance to operate. Judicial refusal to entertain such a complaint would by no means leave the plaintiff without remedy, as it would have in the Virginian Ry. ease; any serious assertion by American that some other entity could bind the flight engineers would have led ultimately to action by the NMB under § 2 Ninth in which the legality of American’s previous conduct would be investigated.
Courts are ill equipped to assist in solving controversies like this; I cannot help thinking that the diversion of the energies of the parties incident to compiling this enormous record, with 21 days of depositions or hearings, more than 3600 pages of depositions and trial transcript and hundreds of exhibits, in which every nuance of the negotiations was explored in tiresome detail, and the attending exacerbations, have postponed rather than expedited a solution of the engineers’ problems — not to speak of the drain on the time of an over-burdened district court. The net result of all this activity has been the dismissal of ALPA’s complaint7 and an order requiring American to treat with the Chapter as it was then doing, and had been willing to do in a joint negotiation when the Chapter went to court. Meanwhile, save for whatever progress may have been made as a result of American’s action of July 11, 1963, the processes of negotiation and mediation contemplated by §§ 2 First and Second, 5 and 6 of the Railway Labor Act have been at a standstill.
This picture does not square with my concept of the limited role of the courts in airline or railroad labor disputes, where Congress has chosen to rely so heavily on negotiation and mediation rather than on adversary proceedings. In other kinds of commerce as to which Congress has been far more prone to depend on the adversary process, see Ruby v. American Airlines, supra, 323 F.2d at 254, a complaint like the Chapter’s would take the form of a charge to the National Labor Relations Board; it would be processed only if administrative screening showed it to have probable merit; and it would come before the courts in advance of agency decision only in the rare case where suit was brought by the Board under § 10(j) of the National Labor Relations Act, 29 U.S.C. § 160(j).8 As the Supreme Court said in General Committee, etc. v. Missouri-K.-T. R. R., 320 U.S. 323, 333, 64 S.Ct. 146, 151, 88 L.Ed. 76 (1943), in a slightly different context, “The inference is strong that Congress intended to go no further” to involve the courts in such matters “than the express provisions of the [Railway Labor] Act indicate.” When a complaint claims only a violation of the general duties imposed on labor and management by the first six paragraphs of § 2 of the Railway Labor Act, a court ought to make sure that a plaintiff’s resort to the judicial arena will advance rather than hinder the purposes of the Act. Before it proceeds with the case it should demand a preliminary showing of a serious violation not susceptible of resolution through the machinery of the Act, and should require that showing to be made good before it grants a judgment. See also Ruby v. American Airlines, Inc., supra, 323 F.2d at 254-256.
(3) When an injunction is sought, judicial restraint is called for not only by the scheme and structure of the Railway Labor Act but by the Norris-La Guardia Act as well, 29 U.S.C. §§ 101-*31115. It is true enough that, as said in the Virginian By. case, 300 U.S.10 at 563, 57 S.Ct. at 607, 81 L.Ed. 789, the provisions of the Railway Labor Act “cannot be rendered nugatory by the earlier and more general provisions of the Norris-La Guardia Act,” and also “that the Norris-La Guardia Act cannot be read alone in matters dealing with railway labor disputes.” Brotherhood of Railroad Trainmen v. Chicago River & I. R. R., supra, 353 U.S. at 40, 77 S.Ct. at 640, 1 L.Ed.2d 622. But, as we held in Chicago, R. I. & P. R. R. v. Switchmen’s Union, supra, 292 F.2d at 64-67, relating to an anti-strike injunction for an alleged union violation of its duty to bargain, that is a long way from saying that the Norris-La Guardia Act is to be wholly disregarded whenever an injunction is sought to prevent an alleged violation of the Railway Labor Act. See Order of Railroad Telegraphers v. Chicago & N. W. Ry., 362 U.S. 330, 338 and fn. 14, 80 S.Ct. 761, 4 L.Ed.2d 774 (1960); Missouri-Illinois R. R. v. Order of Railway Conductors, 322 F.2d 793, 798 (8 Cir. 1963). The policy behind the Norris-La Guardia Act is strong and persistent, as the recent decision in Sinclair Refining Co. v. Atkinson, 370 U.S. 195, 82 S.Ct. 1328, 8 L.Ed.2d 440 (1962), attests. Compare Publishers’ Ass’n of New York City v. New York Mailers’ Union, 317 F.2d 624, 626-628 (2 Cir.), cert. granted, 375 U.S. 901, 84 S.Ct. 192, 11 L.Ed.2d 142 (1963). “* * * Congress was intent upon taking the federal courts out of the labor injunction business except in the very limited circumstances left open for federal jurisdiction under the Norris-La Guardia Act.” Marine Cooks and Stewards, AFL v. Panama SS. Co., 362 U.S. 365, 369, 80 S.Ct. 779, 783, 4 L.Ed.2d 797 (1960).
In contrast to the check-off appeal, Manning v. American Airlines, Inc., 2 Cir., 329 F.2d 32, this day decided, I see nothing in the circumstances here that would cause application of the Norris-La Guardia Act to conflict with the provisions of the Railway Labor Act, see 300 U.S. at 563, 57 S.Ct. 606, 81 L.Ed. 789; to the contrary, the policies of the two statutes coincide. Yet even if we assumed arguendo that the Chapter had met the requirement of § 7(a), 29 U.S.C. § 107(a), of showing that “unlawful acts” had been threatened or committed, I cannot see how it could be found that when the Chapter sought an injunction, it had made “every reasonable effort to settle” the dispute as to the handling of its opener of February 28, 1963, “either by negotiation or with the aid of any available governmental machinery of mediation or voluntary arbitration” or that, when the injunction issued on August 19, 1963, unlawful acts would be “committed * * * or * * * continued unless restrained” or that “substantial and irreparable injury to complainant’s property” would have followed from denial, as §§ 8 and 7(a) and (b) of the Norris-La Guardia Act require. Quite apart from that statute, a party asking injunctive relief (as distinguished from one merely seeking to avoid dismissal for mootness) “must satisfy the court that relief is needed * * *, that there exists some cognizable danger of recurrent violation, something more than the mere possibility which serves to keep the ease alive. * * To be considered are the bona fides of the expressed intent to comply, the effectiveness of the discontinuance and, in some cases, the character of the past violations,” United States v. W. T. Grant Co., 345 U.S. 629, 633, 73 S.Ct. 894, 898, 97 L.Ed. 1303 (1953). Even if I am wrong in concluding that American did not violate the Railway Labor Act, any violation consisted of a few unclear expressions which American had withdrawn by its letter of July 11; and the consummation of its negotiations with its pilots ended any need for the joint bargaining over which the whole squabble revolved. It is no answer that the injunction does little harm; apart from all else, for reasons previously outlined, efforts to involve a federal court in airline or railroad labor disputes in *32the absence of any compelling need for intervention ought not be thus encouraged.
For these three reasons, any one of them sufficient, I would reverse.

. My brothers cite the provision in § 2 Third that “neither party shall in any way interfere with, influence, or coerce the other in its choice of representatives.” American did not do this. It agreed that the Chapter represented the engineers and should designate the spokesmen for them. What it did insist on was that the spokesmen should speak at meetings held jointly with the pilots, whose assent to the contemplated arrangement was essential. We have recently upheld an employer’s lock-out of one craft of employees as a defensive measure against violation of a non-strike clause by another. New York Mailers’ Union, etc. v. N. L. R. B., 327 F.2d 292 (2 Cir. 1964). Employer insistence upon joint bargaining with the two crafts for solution of a common problem would seem far more innocent.


. In contending the contrary my brothers make much of the point that in defending against the Chapter’s attack, both in the-District Court and here, American’s counsel advanced, as one of several arguments, that the Chapter had ceded its rights to the committee. Though this claim was specious and its making was ill-advised, annoyance about it should not warp our judgment; one of the very reasons why the claim is specious is that it does not. comport with what American did.


. Whitacre also conceded that he had told the engineers that retroactive pay under their 1961 reopener would have to by settled through the joint committee. But it is plain that he was talking about retroactive pay as part of a general settlement and there was no reason to think that the pilot members would have played *26any part in the negotiation. Whitacre had told Schwartz, the Chapter’s counsel, on February 1, “I have no intention of taking away your rights under the Railway Labor Act. If you want to negotiate wages separately we will talk but the benefits of the pilot agreement go out the window.” This was uncontradicted and is thoroughly consistent with the entire record. A separate negotiation that would not place an engineer in the third cockpit seat was just what the Chapter did not want.


. A point is made over the fact that in a letter dated January 28, 1963, Whitacre used the verb “recognized” with respect to the Joint Negotiating Committee. The letter was written to Ruby, President of ALPA; its purpose was to explain why American would not comply with his request to start a new negotiation with the ALPA central office and eliminate the Joint Committee in which the Chapter was happily participating. Since Whit-acre’s letter envisioned no change in the current method of negotiation, there was no need for concern by Schwartz, to whom he had courteously sent a copy, as he did also to Manning and to Chairman Edwards of the NMB. But since Schwartz’ letter of January 29 proposing a continuation of the joint negotiation was unexceptionable, there was equally no occasion for Whitacre to reply.


. It is evident that Chairman Edwards was referring only to the bargaining agent or the pilots; the complaint in the Ruby action had raised no issue as to the flight engineers.


. “In connection with the pilot contract being signed today, the position of the Allied Pilots Association concerning the flight engineers on American Airlines should be made clear to the company. It is not our intention that the documents signed today be interpreted as covering, or in any way jeopardizing, the rights of the American flight engineers.
“If at any time in the future the American Airlines flight engineers indicate a desire to become part of the American pilot group and they have so indicated by the positive action of a majority of their group that they wish to join with, us and to have one union in the cockpit,, the Allied Pilots Association will accept all American flight engineers as pilot members, on fair and reasonable terms respecting the rights of both the flight, engineers and the pilots. These terms: shall include guaranteeing the priority to. each flight engineer, in accordance with his seniority to the third seat on all air*29craft operated by the company with three or more cockpit crew members, and the right to nondiscriminatory representation.”


. It is recognized that a considerable portion of the record related to the dispute between ALPA on the one hand and American and the American pilots on the other. But we indicated in Ruby, 323 F.2d at 256, that the complaint in that ease should have been dismissed rather early in the game when it appeared that a dispute existed which would require action by the NMB under § 2 Ninth.


. The last three Annual Reports of the National Labor Relations Board reveal only one petition for injunctive relief for refusal to bargain in 1960, p. 148, none in 1961, p. 185, and four in 1962, pp. 233-34.